Name: 85/641/EEC: Commission Decision of 23 December 1985 approving an amendment to the programme for the processing and marketing of crops and their products in Scotland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  regions of EU Member States
 Date Published: 1985-12-31

 Avis juridique important|31985D064185/641/EEC: Commission Decision of 23 December 1985 approving an amendment to the programme for the processing and marketing of crops and their products in Scotland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 379 , 31/12/1985 P. 0058 - 0058COMMISSION DECISION of 23 December 1985 approving an amendment to the programme for the processing and marketing of crops and their products in Scotland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) (85/641/EEC)THE COMMISSION OF THE EUROPEANCOMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1247/85 (2), and in particular Article 5 thereof, Whereas on 17 April 1985 the Government of the United Kingdom forwarded an amendment to the programme for the processing and marketing of crops and their products in Scotland which was approved by Commission Decision 79/952/EEC (3), and on 4 September 1985 provided additional information; Whereas the purpose of the amendment is to adapt the programme and extend its fields of application to oilseed rape, flax, certain cereal by-products, harvesting equipment and market information; whereas it aims to adapt the processing and marketing of the said products to market standards as regards quantity, quality and presentation and to market potential; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas only flax harvesting machines constitute the specific equipment required for the harvesting of this product and therefore only they can be eligible for Community funding, provided the other conditions of Article 6 (f) are fulfilled; Whereas in the area of market information only investments in equipment of that nature are eligible for Community funding; Whereas approval of the amendment as far as the cereals, feedingstuff horticultural products, oilseed rape and flax sectors in Scotland are concerned does not affect the decisions to be taken pursuant to Article 14 of Regulation (EEC) No 355/77 concerning Community funding of projects which are not principally concerned with the processing and marketing of primary products from Scotland; Whereas the amendment includes sufficient of the details listed in Article 3 of Regulation (EEC) No 355/77 (other than details concerning products not included in Annex II to the Treaty, on which no decision can be made at this stage) to show that the objectives listed in Article 1 of that Regulation can be achieved in the abovementioned sectors; whereas the estimated time for implementation of the amendment does not exceed the period laid down in Article 3 (1) (g) of that Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1The amendment to the programme for the processing and marketing of crops and their products in Scotland pursuant to Regulation (EEC) No 355/77, forwarded by the Government of the United Kingdom on 17 April 1985 and supplemented on 4 September 1985, is hereby approved with the exception of the matters mentioned in the recitals above. Article 2This Decision is addressed to the United Kingdom. Done at Brussels, 23 December 1985. Fot the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 130, 16. 5. 1985, p. 1. (3) OJ No L 289, 16. 11. 1979, p. 38. COMMISSION DECISION of 23 December 1985 approving an amendment to the programme for the processing and marketing of crops and their products in Scotland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) (85/641/EEC) THE COMMISSION OF THE EUROPEANCOMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1247/85 (2), and in particular Article 5 thereof, Whereas on 17 April 1985 the Government of the United Kingdom forwarded an amendment to the programme for the processing and marketing of crops and their products in Scotland which was approved by Commission Decision 79/952/EEC (3), and on 4 September 1985 provided additional information; Whereas the purpose of the amendment is to adapt the programme and extend its fields of application to oilseed rape, flax, certain cereal by-products, harvesting equipment and market information; whereas it aims to adapt the processing and marketing of the said products to market standards as regards quantity, quality and presentation and to market potential; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas only flax harvesting machines constitute the specific equipment required for the harvesting of this product and therefore only they can be eligible for Community funding, provided the other conditions of Article 6 (f) are fulfilled; Whereas in the area of market information only investments in equipment of that nature are eligible for Community funding; Whereas approval of the amendment as far as the cereals, feedingstuff horticultural products, oilseed rape and flax sectors in Scotland are concerned does not affect the decisions to be taken pursuant to Article 14 of Regulation (EEC) No 355/77 concerning Community funding of projects which are not principally concerned with the processing and marketing of primary products from Scotland; Whereas the amendment includes sufficient of the details listed in Article 3 of Regulation (EEC) No 355/77 (other than details concerning products not included in Annex II to the Treaty, on which no decision can be made at this stage) to show that the objectives listed in Article 1 of that Regulation can be achieved in the abovementioned sectors; whereas the estimated time for implementation of the amendment does not exceed the period laid down in Article 3 (1) (g) of that Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1The amendment to the programme for the processing and marketing of crops and their products in Scotland pursuant to Regulation (EEC) No 355/77, forwarded by the Government of the United Kingdom on 17 April 1985 and supplemented on 4 September 1985, is hereby approved with the exception of the matters mentioned in the recitals above. Article 2This Decision is addressed to the United Kingdom. Done at Brussels, 23 December 1985. Fot the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 130, 16. 5. 1985, p. 1. (3) OJ No L 289, 16. 11. 1979, p. 38.